


Exhibit 10.74




THIS INSTRUMENT AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.




ORIGINAL ISSUE DISCOUNT CONVERTIBLE PROMISSORY NOTE




$260,000.00 “Purchase Price”

November 1, 2016  (“Date of Issuance”)

$286,000.00 “Principal Amount”

12 Calendar Months  (“Maturity Date”)

$  26,000.00 “Original Issue Discount”

 




FOR VALUE RECEIVED, Pulse Biologics, Inc., a Florida Corporation (the
“Company”), hereby promises to pay to the order of Visualant, Inc., a Nevada
Corporation (the “Holder”), the Principal Amount, together with Interest thereon
from the Date of Issuance.  Interest shall accrue at the Interest Rate.  Unless
earlier converted into Conversion Shares pursuant to Section 2, the principal
and accrued Interest is due and payable by the Company on demand by Holder at
any time after the Maturity Date.




1.         Definitions.




(a)       “Conversion” shall mean the Conversion of this Note into Shares
pursuant to section 2 hereof.




(b)       “Conversion Date” shall mean the effective date of Conversion pursuant
to sections 2.1 and 2.2 hereof.




(c)       “Conversion Price” shall mean the effective Conversion Price pursuant
to sections 2.1 and 2.2 hereof.




(d)       “Conversion Shares” shall mean such number of Shares of Common Stock
acquired upon conversion and cancellation of this Note.  




(e)       “Date of Issuance” shall mean close of business on the date in which
the Company receives the sum of the Purchase Price.




(f)       “Default Principal” shall mean Three-Hundred-Twelve-Thousand Dollars
($312,000.00). Default Principal is in lieu of and not in addition to the
Principal Amount.




(g)       “Holder” shall mean Visualant, Inc.




(h)       “Interest” or “Interest Rate” shall mean a rate of Five Percent (05%)
per annum, compounded semi-annually.




1 / 11

--------------------------------------------------------------------------------




(i)        “Note” shall mean this Note instrument issued by the Company to the
Holder in the form hereof, as amended from time to time.




(j)        “Maturity Date” shall mean the date that is Twelve (12) months
following the Date of Issuance.




(k)       “Qualified Equity Financing” shall mean the next sale (or series of
related sales) by the Company of its stock, in any class,  following the Date of
Issuance from which the Company receives gross proceeds of not less than
Two-Million Dollars ($2,000,000.00).




2.         Use of Proceeds. The Purchase Price proceeds delivered to the Company
are to be used as follows;




2.1       The Stock Purchase Agreement and Licensing Agreement by and between
the Company and Pulse Evolution, executed on or about October 17, 2016 has been
fully satisfied with a payment from the proceeds of this Note which results in
the resignation of all officers and directors of the Company in which Rudy
Mazzocchi becomes the sole officer and director and the transfer of all
intellectual property to the Company as provided for in the Licensing Agreement.




2.1       2,2       The Company and the Holder shall, in good faith, work
together to establish a Joint Development Agreement (“JDA”) and an eventual
merger prior to Maturity.




3.         Grant of Common Stock.  On the Effective Date hereof, the Company
shall grant for no additional consideration, other than the Purchase Price of
this Note, One-Hundred-Fifty-Thousand (150,000) Share of Common Stock and shall
issue these securities within 5 business days.




4.         Prepayment.




4.1       Prepayment. The Company may pre-pay the Principal Amount of this Note
plus accrued Interest at any time from and after the Date of Issuance and prior
to the occurrence of Qualified Equity Financing Conversion or on or before close
of business on the Maturity Date.




4.2       Default Prepayment. The Company may pre-pay the Default Principal of
this Note plus accrued Interest from and after close of business on the Maturity
Date and prior to a Maturity Conversion.




5.         Conversion of the Note.  Qualified Equity Financing. Upon the event
of a Qualified Equity Financing, occurring prior to conversion of this Note
pursuant to Section 5.2, the Holder of the Note shall have the option of
converting the Principle Amount, plus all accrued Interest, into the Conversion
Units. For purposes of this Section 5.1, the Conversion Units shall mean such
number of Shares as may be determined by dividing the sum of the Principal
Amount plus accrued Interest by the Share Price.  For purposes of this Section
5.1 the Share Price shall mean the greater of (a) the Share Price upon which the
Shares of the Company are sold in the




2 / 11

--------------------------------------------------------------------------------




Qualified Equity Financing or (b) the Share Price which the Shares are
attributed pursuant to the then applicable valuation determined in connection
with the Qualified Equity Financing.




5.2       Maturity Conversion.  Unless earlier converted to Conversion Shares
pursuant to a Qualified Equity Financing or satisfied pursuant to the Prepayment
terms hereof, at any time from and after close of business on the Maturity Date
plus Forty-Five Days, this Note shall automatically, without notice or further
action by the Company or Holder, be converted into the Conversion Units. For
purposes of this Section 5.2, Conversion Units shall mean,  Fifty-One Percent
(51%) of then Authorized and Outstanding  Shares of capital stock of the
Company, on a fully diluted basis in which the Holder shall have majority
control of the Company.




5.3       Mechanics of Conversion.  As promptly as practicable after the
Conversion of this Note, the Company at its expense will issue and deliver to
the Holder, upon surrender of this Note, a certificate or certificate equivalent
representing the Conversion Units or undertake any such further action required
to effect the purpose of this Note.  




7.         Representations and Warranties of the Company.  In connection with
the transactions provided for herein, the Company hereby represents and warrants
to the Holder that:




7.1       Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Florida and has all requisite corporate power and authority
to carry on its business as now conducted.  The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on its business or
properties.




7.2       Authorization. All corporate action has been taken on the part of the
Company, its Manager and the Members necessary for the authorization, execution
and delivery of this Note.  The Company has taken all corporate action required
to make all of the obligations of the Company reflected in the provisions of
this Note the valid and enforceable obligations they purport to be, and this
Note, when executed and delivered by the Company, shall constitute the valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms.




73        Outstanding Units.  From and after the event of Conversion no other
additional Shares of the Company shall be issued, outstanding or authorized
other than those issued in connection with a Qualified Equity Financing, or
otherwise approved by Holder which approval shall not be unreasonably withheld.
Approval shall be automatically granted in connection with any issuance for
purposes of Pre-Payment or satisfaction.




7.4       Compliance with Other Instruments.  The execution, delivery and
performance of this Note, and the consummation of the transactions contemplated
hereby, will not constitute or result in a default, violation, conflict or
breach in any material respect of any provision of the Company’s Certificate of
Incorporation or By-Laws, or in any material respect of any instrument,
judgment, order, writ, decree, privacy policy or contract to which it is a party
or by which it is bound, or, to its knowledge, of any provision of any federal
or state statute, rule or regulation applicable to the Company.




3 / 11

--------------------------------------------------------------------------------




7.5       Valid Issuance of Conversion Units.  The Conversion Units, when
issued, sold and delivered upon conversion of this Note, will be duly authorized
and validly issued, fully paid and non-assessable, will be free of restrictions
on transfer other than restrictions on transfer set forth herein and pursuant to
applicable state and federal securities laws and, based in part upon the
representations and warranties of the Holder herein, will be issued in
compliance with all applicable federal and state securities laws.




7.6       Intellectual Property. To its knowledge, the Company owns or possesses
or believes it can acquire on commercially reasonable terms sufficient legal
rights to all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, trade secrets, licenses, domain names,
mask works, information and proprietary rights and processes as are necessary to
the conduct of its business as now conducted and as presently proposed to be
conducted without any known conflict with, or infringement of, the rights of
others.  The Company has not received any communications alleging that the
Company has violated or, by conducting its business, would violate any of the
patents, trademarks, service marks, trade names, copyrights, trade secrets, mask
works or other proprietary rights or processes of any other person.  .




7.7       Litigation.  To the Company’s knowledge, there is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending before any agency, court or tribunal, foreign or domestic, or threatened
against the Company or any of its properties or any of its managers (in their
capacities as such).  There is no judgment, decree or order against the Company,
or, to the knowledge of the Company, any of managers (in their capacities as
such), that could prevent, enjoin, or materially alter or delay any of the
transactions contemplated by this Note, or that could reasonably be expected to
have a material adverse effect on the Company.




7.8       Joint Development Agreement and Merger. The Company shall undertake,
in good faith, its best efforts to enter into a Joint Development Agreement and
subsequent merger transaction with Holder prior to calendar year-end 2017.




8.         Representations and Warranties of the Holder.  In connection with the
transactions provided for herein, the Holder hereby represents and warrants to
the Company that:




8.1       Authorization.  This Note constitutes Holder’s valid and legally
binding obligation, enforceable in accordance with its terms.




8.2       Purchase Entirely for Own Account.  Holder acknowledges that this Note
is issued to Holder in reliance upon Holder’s representation to the Company that
the Note will be acquired for investment for Holder’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that such Holder has no present intention of selling, granting any
participation in, or otherwise distributing the same.




8.3       Investment Experience.  Holder is a experienced and sophisticated
investor in securities and acknowledges that it can bear the economic risk of
its investment, and has such knowledge and experience in financial or business
matters that it is capable of




4 / 11

--------------------------------------------------------------------------------




evaluating the merits and risks of the investment in this Note and has consulted
with legal, accounting and financial counsel with respect to the same.




8.4       Accredited Investor.  Holder is an “Accredited Investor” within the
meaning of Rule 501 of Regulation D, as presently in effect, as promulgated by
the Securities and Exchange Commission (the “SEC”) under the Securities Act of
1933, as amended (the “Act”).




8.5       Restricted Security.  Holder understands that this Note is
characterized as a “restricted security” under the federal securities laws
inasmuch as it is being acquired from the Company in a transaction not involving
a public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Act, only in certain
limited circumstances.




8.6       Joint Development Agreement and Merger. Holder shall undertake, in
good faith, its best efforts to enter into a Joint Development Agreement and
subsequent merger transaction with the Company prior to calendar year-end 2017.




9.         Events of Default.




(a)       The Company shall default in the payment of principal or interest on
this Note or any other note issued to the Holder by the Company; or




(b)       Any of the representations or warranties made by the Company herein or
in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or




(c)       The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or




(d)       The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
 bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or




(e)        A trustee, liquidator or receiver shall be appointed for the Company
or for a substantial part of its property or business without its consent and
shall not be discharged within sixty (60) days after such appointment; or




(f)        Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or




5 / 11

--------------------------------------------------------------------------------




(g)       One or more money judgments, writs or warrants of attachment, or
similar process, in excess of one hundred thousand dollars ($100,000) in the
aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or




(h)       The Company shall have defaulted on or breached any term of any other
note of similar debt instrument into which the Company has entered and failed to
cure such default within the appropriate grace period; or




(i)        The Company shall fails to use the proceeds of this Note as described
in the Use of Proceeds by (5) five business days from the closing.




(j)        The Company acts in bad faith and fails to pursue a Joint Development
Agreement with the Holder and possible merger by the Maturity Date.




Then, or at any time thereafter, unless cured within 5 business days, and in
each and every such case, unless such Event of Default shall have been waived in
writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder’s sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder’s rights and remedies
provided herein or any other rights or remedies afforded by law.  Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. If this Note is not paid at maturity
or within 5 business days from maturity, the outstanding principal due under
this Note shall increase to $312,000 plus Interest. If this Note is not paid
within 5 weeks of maturity, the Note will convert into Fifty-One Percent (51%)
of then Authorized and Outstanding Shares of capital stock of the Company, on a
fully diluted basis in which the Holder shall have majority control of the
Company.




If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.




10.       In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent




6 / 11

--------------------------------------------------------------------------------




possible, and the validity and enforceability of the remaining provisions of
this Note will not in any way be affected or impaired thereby.




11.       Information Rights.  To the extent that the Company prepares financial
statements, the Company shall deliver to the Holder such Financial Statements
upon request, as soon as practicable, but in any event within thirty (30) days
after preparation. Such financial statements shall be in reasonable detail and
prepared on a consistent basis.  Additionally, regardless of whether the Company
prepares financial statements, the Company shall deliver to the Holder such
information relating to the financial condition, business or corporate affairs
of the Company as such Holder may from time to time on reasonable notice
reasonably request.  Notwithstanding anything to the contrary in this Section
9.1 the Company shall not be obligated to provide information that (a) it deems
in good faith to be a trade secret or highly confidential information or (b) the
disclosure of which would adversely affect the attorney-client privilege between
the Company and its counsel; and the Holder agrees to maintain the
confidentiality of all of the information provided to the Holder under this 9.1
and agrees not to use such information other than for a purpose reasonably
related to the Holders interest in this Note and the Company.




12.       Financing Agreements.  Holder understands and agrees that the
conversion of the Note into Conversion Shares may require the Holders execution
of certain agreements relating to the purchase and sale of such securities as
well as registration, co-sale, rights of first refusal, rights of first offer
and voting rights, if any, relating to such securities.  Holder agrees to
execute all such agreements in connection with the conversion so long as the
issuance of Conversion Shares issued pursuant to the conversion of this Note are
subject to the same terms and conditions applicable to the stock sold in the
Qualified Equity Financing.




13.       Payment.  If not otherwise converted, all Principal or Default
Principal and Interest, if any, shall be made in lawful money of the United
States of America.  Payment shall be credited first to Costs (as defined below),
if any, then to accrued Interest due and payable and any remainder applied to
Principal, or Default Principal as applicable.




14.       Closing Costs. The legal, accounting, and other closings costs of each
the Issuer and Holder shall be borne separately by each of the respective
parties.




15.       Costs, Expenses and Attorneys’ Fees; Indemnity.  The Company hereby
agrees, subject only to any limitation imposed by applicable law, to pay all
necessary expenses, including reasonable attorneys’ fees and legal expenses,
incurred by the holder of this Note in any effort to collect any amounts payable
hereunder which are not paid when due, whether by declaration or otherwise
(“Costs”).  The Company agrees that any delay on the part of the holder in
exercising any rights hereunder will not operate as a waiver of such rights.
 The holder of this Note shall not by any act, delay, omission or otherwise be
deemed to have waived any of its rights or remedies, and no waiver of any kind
shall be valid unless in writing and signed by the party or parties waiving such
rights or remedies.  If any action at law or in equity is necessary to enforce
or interpret the terms of this Note, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.  The Company shall indemnify
and hold the Holder harmless from any




7 / 11

--------------------------------------------------------------------------------




loss, cost, liability and legal or other expense, including attorneys’ fees of
the Holder’s counsel, which the Holder may directly or indirectly suffer or
incur by reason of the failure of the Company to perform any of its obligations
under this Note or any agreement executed in connection herewith; provided,
however, that the indemnity agreement contained in this Section 5.4 shall not
apply to liabilities which the Holder may directly or indirectly suffer or incur
by reason of the Holder’s own negligence or willful misconduct.




16.       Successors and Assigns.  The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Parties hereto; provided, however, that the Company may not
assign its obligations under this Note without the prior written consent of the
Holder.




17.       Governing Law.  This Note shall be governed by and construed under the
laws of the State of Washington and the proper venue for enforcement of any
dispute arising in connection with this Note and the transaction contemplated
hereby shall be the courts of the County of King, State of Washington.




18.        Notices.  All notices and other communications given or made pursuant
to this Note shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or:  (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt to the address set forth on signature page hereof.




19.       Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.




20.       Splits and Adjustments.  For the avoidance of doubt, it is
acknowledged that the Holder shall be entitled to the benefit of all adjustments
as a result of any splits, recapitalizations, combinations or other similar
transaction affecting the Conversion Units that occur prior to the conversion of
the Note.




21.       Further Assurance.  From time to time, as is necessary to effect the
purpose of this Note and address post closing tax and administrative matters,
the Company and Holder shall execute and deliver such additional documents as
the Company, the Shareholders, or the Holder may reasonably require to carry.




22.       No Transfer of Note. This Note and all rights hereunder are
non-transferable in whole or in part by the Holder to any person or entity
without the consent of the Company.




23.       Entire Agreement; Amendments and Waivers.  This Note and the
agreements expressly incorporated herewith constitute the full and entire
understanding and agreement between the parties with regard to the subject
hereof.




8 / 11

--------------------------------------------------------------------------------




24.       Counterparts; This Note may be executed in counterparts, all of which
taken together shall be deemed one original.




25.       Amendment; This Note may be altered, amended, or modified only by a
writing signed by all of the parties hereto




26.       Waiver; No waiver by any party of any right on any occasion shall be
construed as a bar to or waiver of any right or remedy on any future occasion




27.       Incorporation of Exhibits; All exhibits, if any, annexed hereto are
hereby fully incorporated into this Agreement and shall have the same force and
effect as if set forth in full herein




28.       Approval; The Company, its Board and the Shareholders hereby
represents that this Note is a valid undertaking by the Company and that the
Company has obtained all requisite approvals in effecting the same.







[Intentionally Blank, Signature Page Follows]







9 / 11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Holder have executed this Original Issue
Discount Convertible Promissory Note as of  November 1, 2016 (the “Effective
Date”).







Company

Holder

 

 

Pulse Biologix, Inc.

Visualant, Inc










Sig:________________________________










Sig:_________________________________

Print Name:

Title:

Print Name:

Title:

Date:




Address:




____________________________




____________________________




____________________________

Date:




Address:




____________________________




____________________________




____________________________







10 / 11

--------------------------------------------------------------------------------




Exhibit A. Certificate of Incorporation and By Laws of the Corporation







11 / 11

--------------------------------------------------------------------------------